Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koura et al (US 10,463,219).  Koura et al discloses a battery system for a robotic vacuum cleaner comprising a battery pack 3 comprising one or more batteries 60, a battery management system 62 extending across all of one or more batteries of the battery pack 3, a housing 31 configured to store the battery pack 3 and the battery management system 62 therein, a top cover extending over the battery management system 62, a circuit board 65 within the cover of the housing 31, a connector 32 at least partially connected to the battery management system 62 and extending through the housing 31, wherein the connector 32 configured to transmit signals between the battery management system 62 and the robotic vacuum cleaner 1, a light source , wherein the connector 32 can be configured to mate with a charging station (note Fig. 8 and 16, paragraphs [0044]-[0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koura et al (US 10,463,219) in view of Reed et al (US 2017/0071431). Koura et al discloses the claimed invention except a capacitive touch sensor.  Reed et al discloses a vacuum cleaner 20 comprising a capacitive touch sensor (note Fig. 20, paragraph [0099]). It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the battery system of Koura et al with a capacitive touch sensor disclosed by Reed et al in order to provide a desired mode of operating the vacuum cleaner and conserve power of the vacuum cleaner.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koura et al (US 10,463,219). Koura et al discloses the claimed invention except the cover is translucent. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the cover with a translucent material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claims 8-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892. The references are cited to show battery system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.